      Case: 1:20-cv-01543 Document #: 65 Filed: 09/08/20 Page 1 of 3 PageID #:4059




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


 CAMELBAK PRODUCTS, LLC,

          Plaintiff,                                             Civil Action No.: 1:20-cv-01543

 v.                                                              Judge John J. Tharp, Jr.

 THE PARTNERSHIPS AND UNINCORPORATED                             Magistrate Judge Sheila M. Finnegan
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

          Defendants.


                                    NOTICE OF DISMISSAL

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                 NO.                                    DEFENDANT
                  23                                   2012*fashionshop
                  88             SINAIRSOFT (Guangzhou) International Trade Import Co.,
                 160                                   hugebegin-top912
                                                             Ltd.
                   3                                     buyoung2703
                  87                          Shenzhen Ribon Creative Co., Ltd.
                 154                                      happyyunyi
                  57                               Eceen Electronic Limited
                 108                                     bestbagmall2
                 152                                 hanweieasytrading-9
                 161                                   hwworthbuying6
                  41                                       17fly2011
                  56                   China Xinxing Guangzhou Imp. & Exp. Co., Ltd.
   Case: 1:20-cv-01543 Document #: 65 Filed: 09/08/20 Page 2 of 3 PageID #:4060




            162                                i_smartbuy*com
             86                     Shenzhen Great Sport Product Co., Ltd.
             82                        Quanzhou Sunmay Gifts Co., Ltd.
            138                                  gbest_service
             5                                  kazzhen_0
                            5         kazzhen_0
             66                 Guangzhou NewOxygen Sports Products Co., Ltd.
             75                   Quanzhou Epoch Traveling Goods Co., Ltd.
             43                                   atongmu66
            201                                  wuyishang99
             93                    Yiwu Ledong Import And Export Co., Ltd.
                                   Yiwu Ledong Import And Export Co., Ltd.
             55                   Cherission (Xiamen) Industry Company Ltd.
            159                             homeshop20160120
                                   Yiwu Ledong Import And Export Co., Ltd.

DATED: September 7, 2020               Respectfully submitted,

                                              /s/ Keith A. Vogt
                                              Keith A. Vogt (Bar No. 6207971)
                                              Keith Vogt, Ltd.
                                              111 West Jackson Boulevard, Suite 1700
                                              Chicago, Illinois 60604
                                              Telephone: 312-675-6079
                                              E-mail: keith@vogtip.com

                                              ATTORNEY FOR PLAINTIFF
    Case: 1:20-cv-01543 Document #: 65 Filed: 09/08/20 Page 3 of 3 PageID #:4061




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on September 7, 2020 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
